DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 17/095,991 filed on 11/12/2020 is presented for examination. Claims 1-14 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gibeau (US 2016/0362013) in view of Decker et al. (US 2015/0367747). 
With respect to claims 1, 8 and 13, Gibeau discloses a battery discharge control system of a motor-driven vehicle (Fig. 1, 48/30 and 24; Para. # 0029), comprising: an auxiliary battery configured to supply electric power to a plurality of electric components (Fig. 1, 30, Para. # 0030), a vehicle controller (Fig. 1, 48), and a wireless communication module (Fig. 4, 54); a battery state of charge (SOC) monitoring unit configured to monitor a SOC of the auxiliary battery (Para. # 0025: battery energy control module 76 that monitors and controls battery); and a battery saver configured to cut off electric power supply from the auxiliary battery to the plurality of electric components (Para. # 017: battery is electrically coupled to one or more power electronic modules, and one or more contactors or switches isolate or cut-off battery from other components to stop discharging power or vis-versa), and vehicle controller, and the wireless communication module based on a predetermined turn-off priority order (Para. # 0044: electrical loads 46 may be deactivated if there is operational limit. Controller may prioritize the activation of the electrical load) and SOC information of the auxiliary battery provided from the battery SOC monitoring unit (Para. # 0023 and 0028; Fig. 1, wireless communication 54, controller 48 for multiple operation, and Para. # 0021 controlling electrical load, such as fan)

    PNG
    media_image1.png
    775
    1088
    media_image1.png
    Greyscale
GIBEAU, however, does not expressly disclose battery state of charge (SOC) monitor.
 Decker discloses, on the other hand, battery state of charge (SOC) monitor (see Para. # 0037: the battery controller 200 monitors the battery voltage, current and state of charge when the state of charge reaches minimal points) 1, lines 60-67). 

    PNG
    media_image2.png
    684
    748
    media_image2.png
    Greyscale

GIBEAU and Decker are analogous art because they are from the same field of endeavor namely Pulse. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a state of charge monitoring unit to the electric vehicle power of GIBEAU in view of the teachings of Decker to effectively control the battery discharge to the proper level in order to avoid battery depletion or suddenly run out of power.
With respect to claims 2 and 9, the combined references of Gibeau and Decker disclose the battery discharge control system of a motor-driven vehicle as described above, wherein Gibeau further discloses the plurality of electric components includes: a second electric component comprising a door lock module, a trunk lead lock module, a clock, and an audio memory which are always-on power components, and a first electric component other than the always-on power components (Para. # 0017, 0019 and 0020). 
With respect to claims 3, 7, 10 and 14, the combined references of Gibeau and Decker disclose the battery discharge control system of a motor-driven vehicle as described above, wherein Decker further discloses wherein the battery saver is configured to: turn off the first electric component when the SOC of the auxiliary battery is less than a first reference value, turn off the wireless communication module when the SOC of the auxiliary battery is less than a second reference value which is smaller than the first reference value, turn off the vehicle controller when the SOC of the auxiliary battery is less than a third reference value which is smaller than the second reference value, and turn off the second electric component when the SOC of the auxiliary battery is less than a fourth reference value which is smaller than the third reference value (Par. # 0025 and 0043). 
With respect to claims 4, 5 and 11, the combined references of Gibeau and Decker disclose the battery discharge control system of a motor-driven vehicle as described above, wherein Gibeau further discloses wherein the wireless communication module is configured to communicate with a predetermined external terminal to visually or audibly inform that the first electric component is turned off, when the SOC of the auxiliary battery is less than a first reference value (Para.# 0023 and 0033 where the wireless communication unit monitored by management system as to the proper SOC value or determination of state of charge of the battery). 
With respect to claims 5 and 12, the combined references of Gibeau and Decker disclose the battery discharge control system of a motor-driven vehicle as described above, wherein Decker further discloses further comprising: an auxiliary battery reset unit configured to reset the auxiliary battery (Para. # 0043 charging terminate when battery reach a predetermined SOC value or reset value; para. # 0037: this SOC value may be calculated).  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859